        Case 4:19-cv-00300-RH-MJF Document 317 Filed 04/02/20 Page 1 of 3


                                                                                Page 1 of 3

              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



KELVIN LEON JONES et al.,

                 Plaintiffs,
                                               CONSOLIDATED
v.                                             CASE NO. 4:19cv300-RH/MJF

RON DeSANTIS et al.,

                 Defendants.

_________________________________________/


                            ORDER ON TRIAL PROCEDURES


        This order confirms rulings set out on the record of the hearing on April 2,

2020. Ordering paragraph 4 is new.

        Both sides agreed to admission of each previously served expert report as

trial evidence, thus waiving any objection that the report is inadmissible hearsay.

The parties did not waive substantive objections to the content of the reports. The

prior ruling remains in place excluding Dr. J. Morgan Kousser’s testimony stating

a conclusion about intent.

         Both sides agreed to admission as trial evidence of each declaration of a

plaintiff filed in support of the preliminary-injunction motion. The defendants thus

Case No. 4:19cv300-RH-MJF
        Case 4:19-cv-00300-RH-MJF Document 317 Filed 04/02/20 Page 2 of 3


                                                                                  Page 2 of 3

waived any objection that a declaration is itself inadmissible hearsay. The

defendants did not waive objections to second-level hearsay within a declaration.

        The parties agreed to prefiling of all exhibits but did not waive properly

preserved objections.

        IT IS ORDERED:

        1. First-level hearsay objections to previously served expert reports and

previously filed declarations of the plaintiffs have been waived. These are admitted

into evidence subject to other objections.

        2. All expert reports not yet in the electronic case file must be filed by April

10, 2020.

        3. All exhibits not yet in the electronic case file must be filed by April 17,

2020.

        4. By April 20, 2020, the party who intends to call a witness must file a

notice listing each exhibit the party intends to use with the witness. By April 22,

2020, each other party must file a notice listing each additional exhibit the other

party intends to use with the witness.

        5. The defendants’ request to require the prefiling of direct testimony in

writing is denied.




Case No. 4:19cv300-RH-MJF
        Case 4:19-cv-00300-RH-MJF Document 317 Filed 04/02/20 Page 3 of 3


                                                                              Page 3 of 3

        6. By a separate notice, the clerk must set a hearing by videoconference on

April 8, 2020.

        SO ORDERED on April 2, 2020.

                                        s/Robert L. Hinkle
                                        United States District Judge




Case No. 4:19cv300-RH-MJF
